Title: Tristram Barnard to the American Commissioners, 9 October 1778: résumé
From: Barnard, Tristram
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<[Paris], October 9, [1778]: For four years this humble petitioner, away from America, has been in English, though not in government, service. My only claim to supporting the American cause is the relief I have given to many prisoners. I want to serve by transporting goods to the rising American states, and request a pass from London to Spain for this purpose. There are two gentlemen in London who would join me in procuring a vessel for sailing with the English convoy to Spain and thence to America.>